THE   iWrmlRhTE~             GENE-
                         OFT.-ExAS                 .
                     Ausrm;:-             7e.722
                       Gepteniber   26,    1967


6onorableJ. W. Edgar             Opinion Bo. k-136
c0miesionir of Bducation        .
Texas Educa.tion,Agency          Ret Whether 6.S. 94, 60th Legia-
Austin. Texas                         lature (Article6252-17,,
         ..                          Vernon's Civil Statutes) rc-
                                     quite6 open meetings of'the .
                                      State Textbook Committee,,~uu-'
                                     :thorieed undet'Article2654-4,
Dear Dr. Ddgrr:                      Vernoix'eCivil Statutes:,

          Your letter of August 16, 1967,;requesting the ,opiuion
of this office on the above-statedquestion reads, in part',.'be
follows:

         '%ffectiveHay 23, 1967, was adopted Senate           i
    Bill Bo. 94 of the 60th Legislature (Article
    62.62-17). It prohibits the holding of closed .        ."'    "     .,
    meetings by any ‘lgwernxmntal body’, therein de-
    fined to include 'any board, conmission, depart-
    ment or agency within the executive department .~
    of the state, which is under the direction of
    three or more elected or appointed members . . ..I

         'Since the prim?~ryfunction of the State
    Textbook Conmittee following careful examination
    of textbooks offered4for adoption is, rixuply,to
   recommend to the State Commissionera complete
    list of textbookswhich such Committee apprwes
    for adoptfon at the various grade levels and in .,
   ,thdvarious school subjects (the authority to
   -adopt textbooks being reposed in the State Board
    df Education),there,ie concern as to whether
    Senate Bill 94 was intended a should be con-
    strued as having applkcationto any such com-
    mittee which performs in a recommendationand/or .
    report,capacity only; . . ."

                                - 630 -                '
     I&J;W..;&!dgat,
          .,         ‘page.2         (H-136)
      ,. ,‘..‘.            ..        .
                           .’   ..


            '...
               6enate'Bill94, Acts 60th Legislature,R.6., 1967,
     c!h.271, p. 597 (codifiedas Article 6252-17, Vernon's Civil~
     Statutes) prohibitsgovernmentalbodies from holding meetings
     which are closed to .thepublic. Section 1 of the’ above P;ct
     read& aB foliowst
                  0   ,!

‘.
               ~.':
                 YSection'1;' (a) Btcept-as otherwise provided ,.
            in thisW,Acti'eveDyregular, special, 6r called meeti‘
            inq,or session of every qoveramentalbody shall,be:..;
            'o.pen
                 to the'public. '.,
                _: ~(5)"A..;~wern~ntal.bodv.'within the meaning.
            b’f this Act, is anv board, commission;deDartment,:.
            or aaencv within the executive dewrtment of the '.
            state, which is under the direction of three or more
            elected or aDvointed members; and every Commissioners
            Court and city council in the state, and every de-
            liberahive.bodyhaving rule-makingor quasi-judicial
            power and classified as a department,  agency, or
            political subdivisionof a county or city: and the
            bosrd of trustees of every school district, and
            every cour+tyboard of school trustees and county
            board of education; and the governingboard of
            every special district heretofore or hereafter
            created by,law.m (Emphasisadded.)

                Article   2654-4, Vernon's Civil Statutes, created's
     State Textbook Couanitteeto replace a textbook committeecreated
     by 6.B; 146, Acts 40th Leg., R.S., 1945, Ch. 144, p. 169 (codi-
     fied as Article    2675b-5, Vernon's Civil Statutes).

                 Note that subdivision (e) of Article 2675b-5,Vernop'I
     Civil Statutes, abolished the State Textbook Commissionand Y
     transferred   its duties and responsibilitiesto the State Board
     of Education.

                ,.Section5 of A~rticle.2654-4,Vernon'8 Civil Statutes,
     setb forth   the duties and reaDonaibili.tiesof the.State Text-
     book Cosnnitteeas .follower

                 “Sec. 5.  It shall be the dutv of the Text-
            book Committee to recommend to the Commissionera .

                                          - 631   -
m, J. W..Bdgar, page 3 (M-136)




 _   adODt,tiOr?at the various grade levels and ,inthe
     various school subjects. It shall examine care-
     fully all books submitted for adoption and shall
     pre@re   and publish for free,distrlbutiona list
     of its recommndations to the State Commissioner.
     The State Comuis~$h                            sue
     $ecoxxended list.'buthe shall not olace tm
     n                                 C      e nor
     shall he'reduce to a single adoption any list for
     a specific grade or subject in which multiple
     adoption.16recommendedby the Conmittee.

          "The State Conmissionerof Education, pur-
     suant to the provisiou6 in the foregoing paragraph,
     shall submit to the State Board of Dducbtion the
     recommendedlist of contracts to be awardedeach
     year. The State Board of Fdug&&u mav rrmwg

            not olace thereon anv book not recommended
      &v the State Cm,           uox shall the Board
      reduce to a single adoption any list for a specific
     "grade 'orsubject in which multiple adopt'ioti-is"'
      recommendedby the State Conmissioner. Said
      contracts shall be entered into by the Board of
           tion.* (Emphasisadded.)
      Bdfica

          Particularreference is made to the hereinbeforequoted
definitionof *governmentalbody' and the inclusion therein of '.
*any . . . agency within the executive department of the state,
which is'under the'directionof three or more elected or appointed
members.*
     .‘. Webster's New InternationalDictionary, Second Edition,,
defineslagencym a s'Faculty or state of acting or exerting power,
action, instruxentation." Black's Law Dictionary,4th Edition,
defines the term *governmentalagency" to be "~asubordinate
creature of the sovereign created to carry out a governmental
function.g

          The Textbook Committee is charged with the duty of

                               -;632   -
Dr. J. W.Rdgar, page 4 01~36)           .


recoxuanding'tothe State Commissionerof Rducatlon'alist of text.
books&-andno book 'may'be accepted for use in the schools unle&
and 'itntil
          it la apprwed 8nd put on such list by this committee,

         .he exclusion of a book from use in our schools is a
major an& an importantdecision and constitutesthe exerciseof8
gwernmental functionby this body, whether it be called a board,
commission,agency or committee.      ..
          The Tentbook Corauitteemeets the requirelwntof being
an agency within the executive department,underthe direction,&f
three or’more elected or appointed membersand it is the'opinion
of this office that the inclusion of such committee within the
category defined as a lqwernmental body" is in line with the &x-
pressed spirit and intent of the Act.

          It is, therefore, the opinion of this office that Senate
Bill No. 94, Acts of the 60th Legislature,Regular;Session,T967,
Ch. 271, pi 597 (codifiedas Article 6252-17, Vernon's Civil Stat-
utes)-,requires open meetings of the State Textbook Conunittee
                                                             au-
thorised,underArticle 2654-4, Vernon's Civil Statutes.      ..

                         SUMMARY
     .,   Senate'Bill Ro. 94, Acts of the 60th Legislature;.
     Regular Session, 1967, Ch. 271, p. 597 (codifiedas
     Article 6252-17, Vernon's Civil Statutes) requires
     open meetings of the State Textbook Committee au-
     thorfeed under Article 2654-4, Vernon's Civil Stat-
     utes.
                                            0 very truly,   .




Prepdkedby Harold G.,Kennedy
Assistant Attorney General



                              -   633   -
Dr. J. W. Edgar, page 6 (M-136)



 APPRWBDa
.oPINIONCCMMITTBE

Hawthorne Phillips, Chairmati
Kerns Taylor, Co-chairman
Jack Sparks'
Houghton Brownlee
W. V. Geppert

 A. J. CARUBBI, JR.
 Staff Legal Assistant




                            -.634..-